Citation Nr: 0617587	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to September 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Seattle, 
Washington Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for hearing loss and tinnitus.  
The RO later granted service connection for tinnitus in a 
June 2005 rating decision.  The remaining issue on appeal is 
entitlement to service connection for hearing loss.

The veteran had a Travel Board hearing at the RO in October 
2004.  The transcript of that hearing is in the veteran's 
claims file.  The Veterans Law Judge who heard the veteran's 
testimony is no longer employed by the Board.  The Board 
informed the veteran of that fact, and offered the veteran 
the option of scheduling a new hearing.  The veteran did not 
request a new hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had mid-frequency hearing depression, but not 
hearing impairment, at entrance to service.

3.  Audiological testing performed in 2002 and 2005 showed 
hearing impairment at mid frequencies, without impairment at 
high frequencies.

4.  An audiologist found that it was more likely than not 
that the veteran's current hearing impairment was independent 
of the veteran's exposure to noise during service.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in June 
2002.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision on the 
issue of service connection for hearing loss.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this case, the Board is denying in the decision 
below the appeal for service connection for hearing loss.  As 
service connection is denied, the RO will not be assigning a 
rating or an effective date, so there is no possibility of 
prejudice as to those matters.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Service Connection for Hearing Loss

The veteran served in the United States Air Force, and he 
reports that he was exposed during service to noise from 
aircraft engines and other equipment.  He contends that he 
developed hearing loss as a result of his exposure to noise 
during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:



[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The veteran's hearing was tested on a July 1979 medical 
examination performed for purposes of application for service 
in the Air Force.  That testing revealed puretone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
5
5
LEFT
5
10
15
10
0

The veteran's service medical records do not include any 
record of any service separation examination.

The veteran had a private audiological evaluation in March 
2002.  On that evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
20
5
LEFT
20
45
40
20
5

In his October 2004 hearing before a Veterans Law Judge, the 
veteran described his exposure to noise during service.  He 
stated that soon after separation from service he began 
noticing difficulty hearing.  He reported that he had not 
been exposed to significant noise at work or elsewhere since 
service.  He indicated that he particularly had difficulty 
hearing voices that were soft and relatively high-pitched.

The RO scheduled a VA audiological evaluation of the veteran, 
and asked that the examiner review the veteran's claims file 
and provide an opinion as to whether it was at least as 
likely as not that the veteran's hearing loss was related to 
noise exposure in service.  On VA audiological evaluation in 
February 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
35
20
5
LEFT
15
40
35
30
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the audiogram performed at the 
veteran's entrance into service had shown a pattern of mid-
frequency hearing depression.  The examiner wrote:

Following his noise exposure in the 
military it would be expected that 
changes in his high frequency thresholds 
would be present, and they are not.  It 
is more likely than not that the changes 
in the claimant's mid-frequency hearing 
are independent of his military noise 
exposure.

The veteran has bilateral hearing impairment that is 
sufficient to be considered a disability for VA purposes.  
There is no record of testing that would show the condition 
of the veteran's hearing at separation from service.  There 
is no evidence from a audiology professional that the 
veteran's post-service hearing loss is due to his noise 
exposure in service.  The VA examiner found that such a 
connection was somewhat unlikely.  Thus, the preponderance of 
evidence is against service connection for the veteran's 
hearing loss.




ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


